Citation Nr: 9935704	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  95-21 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether residuals of a neck injury sustained in an automobile 
accident on 
October 27, 1991 were incurred in the line of duty.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel




INTRODUCTION

The appellant had active military service from May 20, 1986 
to August 9, 1986 and from November 25, 1990 to June 4, 1991. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 1994 determination of the North Little 
Rock, Arkansas, Department of Veterans (VA), Regional Office 
(RO), which denied entitlement to the benefit sought because 
the appellant failed to respond to VA's requests for 
information.  The appellant filed a timely notice of 
disagreement in January 1995.  Following the receipt of 
additional evidence from the appellant and the service 
department, the RO confirmed and continued the denial of the 
benefit sought in a May 1995 Administrative Decision and 
statement of the case.  The RO received his substantive 
appeal in June 1995.


REMAND

A person claiming benefits under laws administered by the 
Secretary of Veterans Affairs (Secretary) must achieve the 
status of claimant before an obligation arises to determine 
whether a claim is well grounded under 38 U.S.C.A. § 5107(a) 
(West 1991).  Aguilar v. Derwinski, 2 Vet. App. 21, 23 
(1991).  A person who does not attain the status of claimant 
has not submitted a claim.  Sarmiento v. Brown, 7 Vet. App. 
80, 83 (1994).

The term "veteran" means "a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable."  
38 U.S.C.A. § 101(2) (West 1991).

Compensation is payable to a veteran "[f]or disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service. . . ."  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  An award of service connection requires 
that the facts, as shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred during service, or was due to an incident of same.  
Such a determination requires a finding of current disability 
which is related to an injury or disease incurred in service.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Epps 
v. Gober, 126 F. 3d 1464, 1468 (Fed. Cir. 1997) (expressly 
adopting definition of well-grounded claim set forth in 
Caluza), petition for cert. filed, No. 97-7373 (Jan. 5, 
1998). 

The term, active military, naval, or air service, includes 
active duty, a period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(22), (23), (24) (West 1991); 38 C.F.R. § 3.6(a) (1999).  
See generally Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).  Active duty for training includes 
full-time duty performed by members of the National Guard of 
any State.  38 C.F.R. § 3.6(c) (1999).  Inactive duty 
training includes duty (other than full-time duty) performed 
by a member of the National Guard of any State.  38 C.F.R. § 
3.6(d) (1999).

The appellant asserts that he injured his neck during an 
automobile accident on October 27, 1991, while returning home 
from drill duty (active duty for training).  Therefore, he 
believes that his residual neck disabilities should be deemed 
to have been incurred in the line of duty.  

In the instant case, the Board observes that the RO has made 
several unsuccessful attempts to verify the appellant's duty 
status on October 27, 1991 and obtain an official line of 
duty determination from the service department.  The latest 
request of record was sent to the Commanding General of the 
Marine Corps Reserve Support Command (MCRSC) in Kansas City, 
Missouri.  In January 1999, MCRSC indicated that the 
appellant's records are now located at the National Personnel 
Records Center (NPRC) and provided the appropriate file 
number.  Although MCRSC indicated that it had forwarded VA's 
request to NPRC, there has been no response or additional 
follow-up by the RO.  Inasmuch an additional source of 
information has been verified and these records are vital to 
the appellant's claim, the Board finds that additional 
assistance is necessary.  See Sarmiento, 7 Vet. App. at 85 
(1994).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following action:

1.  The RO should contact the National 
Personnel Records Center directly, using 
the file number provided by MCRCS, and 
request that they provide copies of all 
of the appellant's medical and personnel 
records. To this end, the RO should, 
attempt to obtain any Reserve medical 
records, not already associated with the 
record showing treatment for the disorder 
at issue, and Reserve personnel records 
pertaining to the appellant's periods of 
active duty for training, to include 
records verifying the dates of such 
active duty for training during the time 
of the alleged automobile accident.  
Efforts to obtain these records must be 
documented and any evidence received in 
response to this request should be 
associated with the claims folder.

2.  Following completion of the above 
action, the RO should then re-adjudicate 
the issue of whether residuals of a neck 
injury sustained in an automobile 
accident on 
October 27, 1991 were incurred in the 
line of duty.  If this determination 
remains adverse to the appellant in any 
way, he and the representative should be 
furnished a supplemental statement of the 
case in accordance with 38 U.S.C.A. § 
7105 (West 1991), which includes a 
summary of additional evidence submitted.  
The appellant and the representative 
should then be afforded the opportunity 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the appellant until he 
receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


